This was an appeal from a judgment of the Supreme Court affirming the judgment or order of the state board of taxes and assessments brought to that tribunal for review on certiorari.
The judgment under review herein should be affirmed for the reasons expressed in the opinion of Mr. Justice Black in the Supreme Court, except that we desire to add that the transcript discloses that there was evidence before the Supreme Court to justify its judgment. See Breitbart v. Lurich, 98 N.J.L. 556;  Hand v. Howe, 1 N.J. Mis. R. 513; 104 N.J.L. 170.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 11.
For reversal — None. *Page 656